 



Exhibit 10.23
CREDIT AGREEMENT
Dated as of December 26, 2006

among
NOVELLUS SYSTEMS, INC,
as Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent and Swing Line Lender,
DEUTSCHE BANK AG NEW YORK BRANCH,
as Syndication Agent,
ABN AMRO BANK N.V. and
MIZUHO CORPORATE BANK, LTD.,
as Co-Documentation Agents
and
THE OTHER LENDERS PARTY HERETO
BANC OF AMERICA SECURITIES LLC and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Book Managers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                        Page   SECTION1. DEFINITIONS     1  
 
           
1.1
  Defined Terms     1  
1.2
  Other Definitional Provisions     21  
 
            SECTION 2. AMOUNT AND TERMS OF REVOLVING COMMITMENTS     21  
 
           
2.1
  Revolving Commitments     21  
2.2
  Procedure for Revolving Loan Borrowing     23  
2.3
  Commitment Fees, etc.     23  
2.4
  Termination or Reduction of Revolving Commitments     24  
2.5
  Optional Prepayments     24  
2.6
  Conversion and Continuation Options     25  
2.7
  Limitations on Eurodollar Tranches     25  
2.8
  Interest Rates and Payment Dates     26  
2.9
  Computation of Interest and Fees     26  
2.10
  Inability to Determine Interest Rate     27  
2.11
  Pro Rata Treatment and Payments     27  
2.12
  Requirements of Law     29  
2.13
  Taxes     30  
2.14
  Indemnity     32  
2.15
  Change of Lending Office     33  
2.16
  Replacement of Lenders     33  
2.17
  Swine Line Loans     33  
2.18
  Sharing of Payments by Lenders     36  
2.19
  Cash Collateral     37  
 
            SECTION 3. REPRESENTATIONS AND WARRANTIES     37  
 
           
3.1
  Financial Condition     37  
3.2
  No Change     38  
3.3
  Existence; Compliance with Law     38  
3.4
  Power; Authorization; Enforceable Obligations     38  
3.5
  No Legal Bar     39  
3.6
  Litigation     39  
3.7
  No Default     39  
3.8
  Ownership of Property     39  
3.9
  Intellectual Property     39  
3.10
  Taxes     39  
3.11
  Federal Regulations     40  
3.12
  ERISA     40  
3.13
  Investment Company Act; Other Regulations     40  
3.14
  Subsidiaries     40  
3.15
  Use of Proceeds     40  
3.16
  Environmental Matters     40  
3.17
  Accuracy of Information, etc     41  

 i

 



--------------------------------------------------------------------------------



 



             
3.18
  Solvency     42  
 
            SECTION 4. CONDITIONS PRECEDENT     42  
 
           
4.1
  Conditions to Initial Extension of Credit     42  
4.2
  Conditions to Each Extension of Credit     43  
 
            SECTION 5. AFFIRMATIVE COVENANTS     43  
 
           
5.1
  Financial Statements     43  
5.2
  Certificates; Other Information     44  
5.3
  Intentionally Omitted     46  
5.4
  Maintenance of Existence; Compliance     46  
5.5
  Maintenance of Property; Insurance     46  
5.6
  Inspection of Property; Books and Records; Discussions     46  
5.7
  Notices     46  
5.8
  Additional Subsidiaries     47  
 
            SECTION 6. NEGATIVE COVENANTS     47  
 
           
6.1
  Financial Covenants     47  
6.2
  Fundamental Changes     47  
6.3
  Lines of Business     48  
6.4
  Liens     48  
6.5
  Investments     49  
6.6
  Indebtedness     51  
6.7
  Dispositions     51  
6.8
  Restricted Payments     51  
6.9
  Transactions with Affiliates and Insiders     52  
 
            SECTION 7. EVENTS OF DEFAULT     52  
 
            SECTION 8. THE ADMINISTRATIVE AGENT     55  
 
           
8.1
  Appointment and Authority     55  
8.2
  Rights as a Lender     55  
8.3
  Exculpatory Provisions     55  
8.4
  Reliance by Administrative Agent     56  
8.5
  Delegation of Duties     56  
8.6
  Resignation of Administrative Agent     57  
8.7
  Non-Reliance on Administrative Agent and Other Lenders     57  
8.8
  No Other Duties; Etc     58  
8.9
  Administrative Agent May File Proofs of Claim     58  
8.10
  Guaranty Matters     58  
 
            SECTION 9. MISCELLANEOUS     59  
 
           
9.1
  Amendments and Waivers     59  
9.2
  Notices     60  
9.3
  No Waiver; Cumulative Remedies     62  
9.4
  Survival of Representations and Warranties     62  
9.5
  Payment of Expenses; Payments Set Aside     62  
9.6
  Successors and Assigns; Participations and Assignments     64  
9.7
  Set-off     68  
9.8
  Counterparts     68  

 ii



--------------------------------------------------------------------------------



 



             
9.9
  Severability     69  
9.10
  Integration     69  
9.11
  GOVERNING LAW; JURISDICTION; ETC.     69  
9.12
  Treatment of Certain Information; Confidentiality     70  
9.13
  WAIVERS OF JURY TRIAL     71  
9.14
  USA Patriot Act     71  
9.15
  California Judicial Reference     71  
9.16
  No Advisory or Fiduciary Relationship     72  
 
            SECTION 10. GUARANTY     72  
 
           
10.1
  The Guaranty     72  
10.2
  Obligations Unconditional     73  
10.3
  Reinstatement     74  
10.4
  Certain Additional Waivers     74  
10.5
  Remedies     74  
10.6
  Rights of Contribution     74  
10.7
  Additional Guarantor Waivers and Agreements     74  
10.8
  Guarantee of Payment; Continuing Guarantee     75  

 iii

 



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT (this “Agreement”), dated as of December 26, 2006, among
Novellus Systems, Inc., a California corporation (“Novellus” or the “Borrower”),
the Guarantors (defined herein), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”) and Bank of America, N.A., as Administrative Agent and Swing Line
Lender.
     The parties hereto hereby agree as follows:
     SECTION 1. DEFINITIONS

     1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“Acquisition”: by any Person, the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person or at least a majority of the Voting
Stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.
     “Administrative Agent”: Bank of America, N.A., together with its
affiliates, as the administrative agent for the Lenders under this Agreement and
the other Loan Documents, together with any of its successors.
     “Administrative Agent’s Office”: means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 9.2 or such other address
or account as the Administrative Agent may from time to time notify to the
Borrower and the Lenders.
     “Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.
     “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
     “Agreement”: as defined in the preamble hereto.
     “Applicable Margin”: with respect to Revolving Loans, Swing Line Loans and
the Commitment Fee, the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 5.2(b):

 



--------------------------------------------------------------------------------



 



                                      Consolidated     Commitment     Eurodollar
    Base Rate   Pricing Tier   Leverage Ratio     Fee     Loans     Loans  
1
    >2.5:1.0       0.20 %     1.00 %     0.00 %
2
  >1.5:1.0 but<     0.15 %     0.75 %     0.00 %
 
    2.5:1.0                          
3
    <1.5:1.0       0.10 %     0.50 %     0.00 %

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 5.2(b) provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Tier 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall
continue to apply until the first Business Day immediately following the date a
Compliance Certificate is delivered in accordance with Section 5.2(b), whereupon
the Applicable Margin shall be adjusted based upon the calculation of the
Consolidated Leverage Ratio contained in such Compliance Certificate.
Notwithstanding the foregoing, the Applicable Margin in effect from the Closing
Date through the first Business Day immediately following the date a Compliance
Certificate is required to be delivered pursuant to Section 5.2(b) for the
fiscal quarter ending December 31, 2006 shall be determined based upon Pricing
Tier 3.
     “Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
     “Assignee Group”: two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
     “Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.6(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP
and (b) in respect of any Securitization Transaction of any Person, the
outstanding principal amount of such financing, after taking into account
reserve accounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment.
     “Bank of America”: Bank of America, N.A. and it successors.

2



--------------------------------------------------------------------------------



 



     “BAS”: Banc of America Securities LLC, in its capacity as sole lead
arranger and book manager.
     “Base Rate”: for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Loans”: Revolving Loans the rate of interest applicable to which
is based upon the Base Rate.
     “Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
     “Borrower”: as defined in the preamble hereto.
     “Borrower Materials”: as defined in Section 5.2.
     “Borrowing Date”: any Business Day specified by the Borrower as a date on
which the Borrower requests the Lenders to make Revolving Loans hereunder.
     “Business”: as defined in Section 3.16(b).
     “Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
     “Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
     “Cash Collateral”: as defined in Section 2.19.
     “Cash Equivalents”: as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized

3



--------------------------------------------------------------------------------



 



standing having capital and surplus in excess of $500,000,000 or (iii) any bank
whose short-term commercial paper rating from S&P is at least A-l or the
equivalent thereof or from Moody’s is at least P-l or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-l (or the equivalent thereof) or better by S&P or
P-l (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).
“Change of Control” means the occurrence of any of the following events:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Capital Stock that such person or group
has the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of thirty-five percent (35%) of the Capital Stock of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or
     (b) during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by

4



--------------------------------------------------------------------------------



 



     any person or group other than a solicitation for the election of one or
more directors by or on behalf of the board of directors).
     “Closing Date”: the date hereof.
     “Code”: the Internal Revenue Code of 1986, as amended from time to time.
     “Commitment Fee: as defined in Section 2.3(a).
     “Commonly Controlled Entity”: an entity, whether or not incorporated, that
is under common control with Novellus within the meaning of Section 4001 of
ERISA or is part of a group that includes Novellus and that is treated as a
single employer under Section 414 of the Code.
     “Compliance Certificate”: a certificate substantially in the form of
Exhibit D.
     “Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Novellus
and its Subsidiaries at such date.
     “Consolidated EBITDA”: for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Revolving Loans), (c) depreciation
and amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs and (e) any extraordinary non-cash
expenses or losses (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, non-cash
losses on sales of assets outside of the ordinary course of business), and
minus, (a) without duplication and to the extent included in the statement of
such Consolidated Net Income for such period, the sum of (i) interest income,
(ii) any extraordinary, unusual or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business), (iii) income tax credits (to the extent not
netted from income tax expense) and (iv) any other non-cash income and (b) any
cash payments made during such period in respect of items described in clause
(e) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a consolidated basis.
     “Consolidated Funded Debt”: at any date, the aggregate principal amount of
all Funded Debt (other than Funded Debt (other than the Obligations) that is
collateralized by cash) of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

5



--------------------------------------------------------------------------------



 



     “Consolidated Leverage Ratio”: as at the last day of any period, the ratio
of (a) Consolidated Funded Debt on such day to (b) Consolidated EBITDA for the
period of the four consecutive fiscal quarters ended on such day.
     “Consolidated Net Income”: for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.
     “Consolidated Total Assets”: at any time, the total assets of the Borrower
and its Subsidiaries which would appear as assets on a consolidated balance
sheet of the Borrower and the Subsidiaries prepared as of such time in
accordance with GAAP.
     “Contractual Obligation”: as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
     “Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
     “Defaulting Lender”: any Lender that (a) has failed to fund any portion of
the Loans or participations in Swing Line Loans required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
     “Disposition” or “Dispose”: the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Subsidiary (including the
Capital Stock of any Subsidiary), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith, but excluding (a) the sale, lease,
license, transfer or other disposition of inventory, in each case in the
ordinary course of business; (b) the sale, lease, license, transfer or other
disposition in the ordinary course of business of surplus, obsolete or worn out
property no longer used or useful in the conduct of business of any Loan Party
and its Subsidiaries; (c) any sale, lease, license, transfer or other
disposition of property to any Loan Party or any Subsidiary; provided, that if
the transferor of such property is a Loan Party (i) the transferee thereof must
be a Loan Party or (ii) to the extent such transaction constitutes an
Investment, such transaction is permitted under Section 6.4; (d)

6



--------------------------------------------------------------------------------



 



any Involuntary Disposition; (e) any sale, transfer, license, lease or other
disposition of Receivables Program Assets in connection with any Qualified
Receivables Transaction; (f) any sale, transfer, license, lease or other
disposition of property by the Borrower or any Subsidiary in connection with any
License and Manufacturing Transaction; (g) the creation of any Lien otherwise
permitted hereunder; (h) grants of nonexclusive licenses of intellectual
property in the ordinary course of business and (i) the good faith surrender or
waiver of contract rights, tort claims or statutory rights in the ordinary
course of business.
     “Dollars” and “$”: dollars in lawful currency of the United States.
     “Domestic Subsidiary”: any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.
     “Eligible Assignee”: any Person that meets the requirements to be an
assignee under Section 9.6(b)(iv) and (v) (subject to such consents, if any, as
may be required under Section 9.6(b)(ii)).
     “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
regulating, relating to or imposing liability or standards of conduct concerning
protection of the indoor or outdoor environment, as now or may at any time
hereafter be in effect.
     “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time.
     “Eurocurrency Reserve Requirements”: for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). The
Eurodollar Rate for each outstanding Eurodollar Loan shall be adjusted
automatically as of the effective date of any change in the Eurocurrency Reserve
Requirements.
     “Eurodollar Base Rate”: for any Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR, X”) as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately ll:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be

7



--------------------------------------------------------------------------------



 



offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
     “Eurodollar Loans”: Revolving Loans the rate of interest applicable to
which is based upon the Eurodollar Rate.
     “Eurodollar Rate”: for any Interest Period with respect to a Eurodollar
Loan, a rate per annum determined by the Administrative Agent pursuant to the
following formula:

             
Eurodollar Rate
  =   Eurodollar Base Rate    
 
     
 
   
 
      1.00 — Eurocurrency Reserve Requirements    

     “Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).
     “Event of Default”: any of the events specified in Section 7, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
     “Existing Credit Agreement”: that certain Credit Agreement dated as of
May 24, 2006 among the Borrower, the lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, as amended from time to
time.
     “Federal Funds Rate”: for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.
     “Fee Letter”: the letter agreement, dated November 9, 2006, among the
Borrower, Bank of America and BAS.
     “Fee Payment Date”: (a) the third Business Day following the last day of
each March, June, September and December and (b) the last day of the Revolving
Commitment Period.
     “Foreign Subsidiary”: any Subsidiary that is not a Domestic Subsidiary.
     “Fund”: any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

8



--------------------------------------------------------------------------------



 



     “Funded Debt”: as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
     (a) all obligations for borrowed money, whether current or long-term
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;
     (b) all purchase money Indebtedness;
     (c) the principal portion of all obligations under conditional sale or
other title retention agreements relating to properly purchased by the Borrower
or any Subsidiary (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business);
     (d) all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;
     (e) all obligations in respect of the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business and, in each case, not past due for more than 60 days after the date on
which such trade account payable was created);
     (f) the Attributable Indebtedness of Capital Leases and Securitization
Transactions;
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;
     (h) all Funded Debt of others secured by (or for which the holder of such
Funded Debt has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed;
     (i) all Guarantee Obligations with respect to Funded Debt of the types
specified in clauses (a) through (h) above of another Person; and
     (j) all Funded Debt of the types referred to in clauses (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Debt is
expressly made non-recourse to such Person.

9



--------------------------------------------------------------------------------



 



For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.
     “Funding Office”: the office of the Administrative Agent specified in
Section 9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
     “GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 6.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 3.1. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the financial condition of the Borrower shall be the
same after such Accounting Changes as if such Accounting Changes had not been
made. Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.
     “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
     “Group Members”: the collective reference to Novellus and its Subsidiaries.
     “Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the

10



--------------------------------------------------------------------------------



 



ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by Novellus in good faith.
     “Guarantors”: each Domestic Subsidiary of the Borrower identified as a
“Guarantor” on the signature pages hereto and each other Person that joins as a
Guarantor pursuant to Section 5.8 together with their successors and permitted
assigns.
     “Guaranty”: the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Section 10.
     “Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all capital lease obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the redemption value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses
(a) through (g) above, (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Section 7(e) only, all obligations of
such Person in respect of Swap Agreements (calculated on a mark-to-market
basis). The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
     “Information”: as defined in Section 9.12.

11



--------------------------------------------------------------------------------



 



     “Insolvency”: with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
     “Insolvent”: pertaining to a condition of Insolvency.
     “Intellectual Property”: the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
     “Interest Payment Date”: (a) as to any Base Rate Loan (including a Swing
Line Loan), the last day of each March, June, September and December to occur
while such Base Rate Loan is outstanding, the date of any repayment or
prepayment made in respect thereof and the Revolving Termination Date, as
applicable, (b) as to any Eurodollar Loan having an Interest Period of three
months or less, the last day of such Interest Period, (c) as to any Eurodollar
Loan having an Interest Period longer than three months, each day that is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period and (d) as to any Eurodollar Loan, the
date of any repayment or prepayment made in respect thereof and the Revolving
Termination Date, as applicable.
     “Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six (or, if available to
all Lenders) nine months thereafter, as selected by the Borrower in its Loan
Notice given with respect thereto; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six (or, if available to all Lenders) nine
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., on the date that is three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (ii) the Borrower may not select an Interest Period that would extend
beyond the Revolving Termination Date;
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

12



--------------------------------------------------------------------------------



 



     (iv) the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Revolving Loan.
     “Investment”: as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guarantee Obligation or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment (other than by virtue of repayment thereof).
     “Involuntary Disposition”: any loss or destruction of, or any condemnation
or other taking for public use of, any property of any Loan Party or any of its
Subsidiaries.
     “Joinder Agreement”: a joinder agreement substantially in the form of
Exhibit G executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 5.8.
     “Lenders”: as defined in the preamble hereto and “Lender” means any one of
them; provided, that unless the context otherwise requires, each reference
herein to the Lenders shall be deemed to include any Swing Line Lender.
     “License and Manufacturing Transactions”: those transactions entered into
pursuant to agreements in place on or prior to the Closing Date (and any
amendments or modifications thereto) among the Borrower and/or its Subsidiaries,
entered into on an arm’s length basis, related to the licensing of intellectual
property, manufacturing of products or provision of administration services.
     “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).
     “Loan”: an extension of credit by a Lender to the Borrower under Section 2
in the form of a Revolving Loan or a Swing Line Loan.
     “Loan Documents”: this Agreement, the Notes, the Fee Letter, any security
agreement and/or control agreement delivered to the Administrative Agent
pursuant to Section 2.19 and any amendment, waiver, supplement or other
modification to any of the foregoing.

13



--------------------------------------------------------------------------------



 



     “Loan Notice”: a notice of (a) a borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Loans
which, if in writing, shall be substantially in the form of Exhibit E.
     “Loan Parties”: collectively, the Borrower and each Guarantor, and “Loan
Party” means any one of them.
     “Marketable Securities”: at any date, all amounts that would, in conformity
with GAAP, be categorized as “Marketable Securities” on a consolidated balance
sheet of Novellus and its Subsidiaries at such date.
     “Material Adverse Effect”: a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations or financial condition of
Novellus and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
     “Materials of Environmental Concern”: any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including friable asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
     “Material Subsidiary” means, as of any date of determination, any
Subsidiary of the Borrower that (a) has on such date total assets constituting
ten percent or more of Consolidated Total Assets or (ii) for the four fiscal
quarter period most recently ended has revenues constituting ten percent or more
of the consolidated revenues of the Borrower and its Subsidiaries for such
period, as determined in accordance with GAAP.
     “Moody’s ”: Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Non-Excluded Taxes”: as defined in Section 2.13(a).
     “Non-Guarantor Subsidiary”: any Subsidiary that has not guaranteed, and is
not required hereunder to guarantee, the Obligations pursuant to the Guaranty.
     “Non-U.S. Lender”: as defined in Section 2.13(d).
     “Note” or “Notes”: the Revolving Notes and/or the Swing Line Note,
individually or collectively, as appropriate.
     “Novellus”: as defined in the preamble hereto.

14



--------------------------------------------------------------------------------



 



     “Novellus China”: any and all of (i) Novellus Systems International Trading
(Shanghai) Co., Ltd., (ii) Novellus Systems (H.K.) Ltd. and (iii) Novellus
Systems Semiconductor Equipment (Shanghai) Co., Ltd.
     “Novellus Japan”: any and all of (i) Novellus Systems Japan G.K. and
(ii) Novellus Systems Japan.
     “Novellus Singapore”: any and all of (i) Novellus Systems International BV
and (ii) Novellus Singapore Holdings PTE. LTD.
     “Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of any Loan Party to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by any Loan Party pursuant hereto) or otherwise.
     “Other Taxes”: any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
     “Participant”: as defined in Section 9.6(d).
     “PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
     “Permitted Acquisitions”: Investments consisting of an Acquisition by any
Loan Party, provided that (i) no Default shall have occurred and be continuing
or would result from such Acquisition, (ii) the property acquired (or the
property of the Person acquired) in such Acquisition is used or useful in the
same or a similar line of business as the Borrower and its Subsidiaries were
engaged in on the Closing Date (or any reasonable extensions or expansions
thereof), (iii) in the case of an Acquisition of the Capital Stock of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition, (iv) the Borrower shall
have delivered to the Administrative Agent a Compliance Certificate
demonstrating that, upon giving effect to such Acquisition on a pro forma basis,
the Loan Parties would be in compliance with the financial covenants set forth
in Section 6.1 as of the most recent fiscal quarter for which the Borrower was
required to deliver financial statements pursuant to Section 5.1, (v) the
representations and warranties made by the Loan Parties in Section 3 shall be
true and correct in all material respects at and as if made as of

15



--------------------------------------------------------------------------------



 



the date of such Acquisition (after giving effect thereto) except to the extent
such representations and warranties expressly relate to an earlier date, (v) if
such transaction involves the purchase of an interest in a partnership between
the Borrower (or a Subsidiary) as a general partner and entities Unaffiliated
with the Borrower or such Subsidiary as the other partners, such transaction
shall be effected by having such equity interest acquired by a corporate holding
company directly or indirectly wholly-owned by the Borrower newly formed for the
sole purpose of effecting such transaction, and (vi) if the Consolidated
Leverage Ratio (calculated on a pro forma basis after giving effect to such
Acquisition) is greater than 2.5 to 1.0, the aggregate cash consideration paid
by the Loan Parties for all such Acquisitions occurring during the term of this
Agreement shall not exceed $1,000,000,000, it being understood and agreed that
(a) if the Consolidated Leverage Ratio (calculated on a pro forma basis after
giving effect to such Acquisition) is less than or equal to 2.5 to 1.0 or (b) if
the Borrower provides Cash Collateral to secure the Obligations in accordance
with Section 2.19, there shall be no limit on the amount of cash consideration
paid for such Acquisition.
     “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
     “Plan”: at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which Novellus or a Commonly Controlled Entity is (or,
if such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Platform”: as defined in Section 5.2.
     “Priority Debt Amount”: as at any date of determination, the sum (without
duplication) of (a) the aggregate principal amount outstanding of Indebtedness
of the Borrower and its Subsidiaries secured by a Lien on any asset or property
of the Borrower or any Subsidiary plus (b) the aggregate principal amount
outstanding of all unsecured Indebtedness of Non-Guarantor Subsidiaries (other
than any unsecured Indebtedness owing by any Non-Guarantor Subsidiary to any
Loan Party) plus (c) the aggregate principal amount outstanding of purchase
money Indebtedness of the Borrower or any of its Subsidiaries to finance the
purchase of fixed assets, and renewals, refinancings and extensions thereof;
provided that the aggregate principal amount of all Indebtedness that is cash
collateralized shall be excluded from the calculation of Priority Debt Amount.
     “Properties”: as defined in Section 3.16(a).

     “Public Lender”: as defined in Section 5.2.
     “Qualified Receivables Transaction”: means any transaction or series of
transactions that may be entered into by Novellus Japan, Novellus China or
Novellus Singapore pursuant to which Novellus Japan, Novellus China or Novellus
Singapore may sell, convey or otherwise transfer to any Person, or may grant a
security interest in, any Receivables Program Assets (whether now existing or
arising in the future).

16



--------------------------------------------------------------------------------



 



     “Quick Assets”: at any date, the sum of (a) unrestricted cash plus
(b) unrestricted Marketable Securities plus (c) unrestricted accounts receivable
of Novellus and its Subsidiaries at such date.
     “Quick Ratio”: at any date, the ratio of (a) Quick Assets at such date to
(b) Consolidated Current Liabilities at such date less the aggregate amount of
such Consolidated Current Liabilities that are collateralized by cash as of such
date.
     “Receivables”: all rights of Novellus Japan, Novellus China or Novellus
Singapore to payments (whether constituting accounts, chattel paper,
instruments, general intangibles or otherwise, and including the right to
payment of any interest or finance charges), which rights are identified in the
accounting records of Novellus Japan, Novellus China or Novellus Singapore as
accounts receivable.
     “Receivables Documents”: (a) a receivables purchase agreement, pooling and
servicing agreement, credit agreement, agreements to acquire undivided interests
or other agreement to transfer, or create a security interest in, Receivables
Program Assets, in each case as amended, modified, supplemented or restated and
in effect from time to time entered into by Novellus Japan, Novellus China or
Novellus Singapore and (b) each other instrument, agreement and other document
entered into by Novellus Japan, Novellus China or Novellus Singapore relating to
the transactions contemplated by the items referred to in clause (b) above, in
each case as amended, modified, supplemented or restated and in effect from time
to time.
     “Receivables Program Assets”: means (a) all Receivables which are described
as being transferred by Novellus Japan, Novellus China or Novellus Singapore
pursuant to the Receivables Documents, (b) all Receivables Related Assets, and
(c) all collections (including recoveries) and other proceeds of the assets
described in the foregoing clauses.
     “Receivables Related Assets”: any rights arising under the documentation
governing or relating to Receivables (including rights in respect of liens
securing such Receivables and other credit support in respect of such
Receivables), (ii) any proceeds of such Receivables and any lockboxes or
accounts in which such proceeds are deposited, (iii) spread accounts and other
similar accounts (and any amounts on deposit therein) established in connection
with a Qualified Receivables Transaction, (iv) any warranty, indemnity, dilution
and other intercompany claim arising out of Receivables Documents and (v) other
assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with sale of receivables
transactions involving accounts receivable.
     “Register”: as defined in Section 9.6(c).
     “Regulation U”: Regulation U of the Board as in effect from time to time.
     “Related Parties”: with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.
     “Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

17



--------------------------------------------------------------------------------



 



     “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the PBGC by regulation has waived the
thirty day notice requirement under Section 4043(a) of ERISA.
     “Required Lenders”: at any time, the holders of more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding. The
unfunded Revolving Commitments of, and the outstanding Loans held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Requirement of Law”: as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
     “Responsible Officer”: the chief executive officer, president or chief
financial officer of Novellus, but in any event, with respect to financial
matters, the chief financial officer of Novellus.
     “Restricted Payment”: any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Person thereof), or any
setting apart of funds or property for any of the foregoing.
     “Revolving Commitment”: as to any Lender, the obligation of such Lender to
(a) make Revolving Loans and (b) purchase participations in Swing Line Loans in
an aggregate principal amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1(a) or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $150,000,000.
     “Revolving Commitment Period”: the period from and including the Closing
Date to the Revolving Termination Date.
     “Revolving Extensions of Credit”: as to any Lender at any time, an amount
equal to the aggregate principal amount of all Revolving Loans held by such
Lender then outstanding.
     “Revolving Loans”: as defined in Section 2.1(a).
     “Revolving Note”: as defined in Section 2.1l(g).

18



--------------------------------------------------------------------------------



 



     “Revolving Percentage”: as to any Lender at any time, the percentage which
such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding.
     “Revolving Termination Date”: December 26, 2011.
     “S&P”: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
     “Sarbanes-Oxley”: the Sarbanes-Oxley Act of 2002.
     “SEC”: the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
     “Securitization Transaction” means, with respect to any Person, any
financing transaction or series of financing transactions pursuant to which such
Person or any Subsidiary of such Person may sell, convey or otherwise transfer,
or grant a security interest in, accounts, payments, receivables, rights to
future lease payments or residuals or similar rights to payment to a special
purpose subsidiary or affiliate of such Person.
     “Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.
     “Solvent”: when used with respect to any Person, means that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or (y)
right to an equitable remedy for breach of performance if such breach gives rise
to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
     ”Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of

19



--------------------------------------------------------------------------------



 



such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Novellus.
     “Swap Agreement”: any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Novellus or any of its
Subsidiaries shall be a “Swap Agreement”.
     “Swing Line”: the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.17.
     “Swing Line Borrowing”: a borrowing of a Swing Line Loan pursuant to
Section 2.17.
     “Swing Line Lender”: Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan”: as defined in Section 2.17(a).
     “Swing Line Note”: as defined in Section 2.11(g).
     “Swing Line Loan Notice”: a notice of a Swing Line Borrowing pursuant to
Section 2.17(b), which, if in writing, shall be substantially in the form of
Exhibit F.
     “Swing Line Sublimit”: an amount equal to the lesser of (a) $25,000,000 and
(b) the Total Revolving Commitments. The Swing Line Sublimit is part of, and not
in addition to, the Total Revolving Commitments.
     “Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
     “Total Revolving Extensions of Credit”: at any time, the aggregate amount
of the Revolving Extensions of Credit outstanding at such time.
     “Transferee”: any Eligible Assignee or Participant.
     “Type”: as to any Revolving Loan, its nature as an Base Rate Loan or a
Eurodollar Loan.
     “United States”: the United States of America.

20



--------------------------------------------------------------------------------



 



     “Voting Stock”: with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.
     1.2 Other Definitional Provisions.
     (a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
     (b) As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.
     (c) The words “hereof” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
     (d) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     (e) Unless otherwise specified, all references herein to times of day shall
be references to Pacific time (daylight or standard, as applicable).
     SECTION 2. AMOUNT AND TERMS OF REVOLVING COMMITMENTS
     2.1 Revolving Commitments.
     (a) Subject to the terms and conditions hereof, each Lender severally
agrees to make revolving credit loans (“Revolving Loans”) in Dollars to the
Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding that does not exceed the
amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any borrowing of Revolving Loans, (i) the aggregate principal
amount of Revolving Loans and Swing Line Loans outstanding shall not exceed the
Total Revolving

21



--------------------------------------------------------------------------------



 



Commitments and (ii) the aggregate principal amount of Revolving Loans
outstanding of any Lender, plus such Lender’s Revolving Percentage of the
outstanding amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment. During the Revolving Commitment Period, the Borrower may
use the Revolving Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.6. All borrowings of
Revolving Loans made on the Closing Date shall be made as Base Rate Loans.
     (b) The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.
     (c) The Borrower may at any time and from time to time, upon 15 days prior
written notice by the Borrower to the Administrative Agent, increase the Total
Revolving Commitments by up to ONE HUNDRED MILLION DOLLARS ($100,000,000) with
additional Revolving Commitments from any existing Lender or new Revolving
Commitments from any other Person selected by the Borrower and approved by the
Administrative Agent; provided that:
     (i) any such increase shall be in a minimum principal amount of $5,000,000
and in integral multiples of $1,000,000 in excess thereof and the Borrower may
make a maximum of three requests;
     (ii) no Default or Event of Default shall exist and be continuing at the
time of any such increase;
     (iii) no existing Lender shall be under any obligation to increase its
Revolving Commitment and any such decision whether to increase its Revolving
Commitment shall be in such Lender’s sole and absolute discretion;
     (iv) (A) any new Lender shall join this Agreement by executing such joinder
documents reasonably required by the Administrative Agent and/or (B) any
existing Lender electing to increase its Revolving Commitment shall have
executed a commitment agreement satisfactory to the Administrative Agent; and
     (v) as a condition precedent to such increase, the Borrower shall deliver
to the Administrative Agent a certificate dated as of the date of such increase
signed by a Responsible Officer of each Loan Party (A) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase or the resultant increased amount, and (B) certifying that, before and
after giving effect to such increase, (1) the representations and warranties
contained in Section 3 and the other Loan Documents are true and correct in all
material respects on and as of the date of such increase, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.1(c), the
representations and

22



--------------------------------------------------------------------------------



 



warranties contained in Section 3.1 shall be deemed to refer to the most recent
statements furnished pursuant to Section 5.1, and (2) no Default or Event of
Default exists.
     The Borrower shall prepay any Loans owing by it and outstanding on the date
of any such increase to the extent necessary to keep the outstanding Revolving
Loans ratable with any revised Revolving Commitments arising from any nonratable
increase in the Revolving Commitments under this Section. In connection with any
such increase in the Total Revolving Commitments, Schedule 1.1 (a) shall be
revised by the Administrative Agent to reflect the new Revolving Commitments.
     2.2 Procedure for Revolving Loan Borrowing.
     (a) The Borrower may borrow under the Revolving Commitments during the
Revolving Commitment Period on any Business Day, provided that the Borrower
shall give the Administrative Agent irrevocable notice (which notice may be
given by telephone and must be received by the Administrative Agent prior to
11:00 A.M., (a) three Business Days prior to the requested Borrowing Date, in
the case of Eurodollar Loans, or (b) one Business Day prior to the requested
Borrowing Date, in the case of Base Rate Loans) specifying (i) the amount and
Type of Revolving Loans to be borrowed, (ii) the requested Borrowing Date and
(iii) in the case of Eurodollar Loans, the respective amounts of each such Type
of Loan and the respective lengths of the initial Interest Period therefor. Each
telephonic notice by the Borrower pursuant to this Section 2.2 must be confirmed
promptly by delivery to the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each borrowing under the Revolving Commitments shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. If the Borrower
fails to specify a Type of a Loan in a Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Loans. If a Borrower requests a borrowing of, conversion to, or continuation of
Eurodollar Loans in any Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
     (b) Upon receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender thereof. Each Lender will make the amount of its pro rata
share of each borrowing available to the Administrative Agent for the account of
the Borrower at the Funding Office prior to 12:00 Noon, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.
     2.3 Commitment Fees, etc.

23



--------------------------------------------------------------------------------



 



     (a) The Borrower agrees to pay to the Administrative Agent for the account
of each relevant Lender a commitment fee (the “Commitment Fee”), computed at the
Applicable Margin times the actual daily amount by which the Total Revolving
Commitments exceed the sum of the Revolving Loans outstanding. The Commitment
Fee shall accrue at all times until the last day of the Revolving Commitment
Period and shall be payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the date hereof. For purposes
of clarification, Swing Line Loans shall not be considered outstanding for
purposes of determining the unused portion of the Total Revolving Commitments.
     (b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in the Fee Letter and to perform any other
obligations contained therein.
     2.4 Termination or Reduction of Revolving Commitments. The Borrower shall
have the right, upon notice to the Administrative Agent, to terminate the
Revolving Commitments or, from time to time, to reduce the amount of the
Revolving Commitments; provided that (a) any such notice shall be received by
the Administrative Agent not later than 11:00 A.M. three Business Days prior to
the date of termination or reduction and (b) no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any concurrent prepayments hereunder, the aggregate principal amount of
Revolving Loans and Swing Line Loans outstanding shall exceed the Total
Revolving Commitments and (c) the Borrower shall not terminate or reduce the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder the outstanding amount of Swing Line Loans would exceed
the Swing Line Sublimit. Any such reduction shall be in an amount equal to
$5,000,000, or any whole multiple of $1,000,000 in excess thereof, and shall
reduce permanently the Revolving Commitments then in effect.
     2.5 Optional Prepayments.
     (a) The Borrower may at any time and from time to time prepay the Revolving
Loans made to it, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A,M., three Business Days prior thereto, in the case of Eurodollar Loans, and no
later than 11:00 A.M., one Business Day prior thereto, in the case of Base Rate
Loans, which notice shall specify the date and amount of prepayment and whether
the prepayment is of Eurodollar Loans or Base Rate Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.14. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof. If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to such date on the amount
prepaid. Partial prepayments of Revolving Loans shall be in an aggregate
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
     (b) The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by

24



--------------------------------------------------------------------------------



 



the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the date of the prepayment, and (B) any such prepayment shall be in a minimum
principal amount of $100,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.
     2.6 Conversion and Continuation Options.
     (a) The Borrower may elect from time to time to convert Eurodollar Loans to
Base Rate Loans by giving the Administrative Agent prior irrevocable notice of
such election no later than 11:00 A.M., on the Business Day preceding the
proposed conversion date (which notice may be given by telephone); provided that
any such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto. The Borrower may elect from time to time
to convert Base Rate Loans to Eurodollar Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 11:00 A.M., on the
third Business Day preceding the proposed conversion date (which notice may be
given by telephone and shall specify the length of the Interest Period
therefor), provided that no Base Rate Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing and the Required
Lenders have determined in their sole discretion not to permit such conversions.
Each telephonic notice by the Borrower pursuant to this Section 2.6(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof.
     (b) Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent (which notice may be given by
telephone), in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Revolving Loans, provided that no Eurodollar Loan may be
continued as such when any Event of Default has occurred and is continuing and
the Required Lenders have determined in their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Revolving Loans shall be
automatically converted to Base Rate Loans on the last day of such then expiring
Interest Period. Each telephonic notice by the Borrower pursuant to this Section
2.6(b) must be confirmed promptly by delivery to the Administrative Agent of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of the Borrower. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof.
     2.7 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $500,000 or a whole multiple of $100,000 in
excess thereof and (b) no more than ten Eurodollar Tranches shall be outstanding
at any one time.

25



--------------------------------------------------------------------------------



 



     2.8 Interest Rates and Payment Dates.
     (a) Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin. Each Base Rate Loan
shall bear interest at a rate per annum equal to the Base Rate. Each Swing Line
Loan shall bear interest on the outstanding principal thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate.
     (b) If (i) all or a portion of the principal amount of any Revolving Loan
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% or, and (ii) all or a portion of any interest
payable on any Revolving Loan or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to Base Rate Loans plus 2%, in each
case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).
     (c) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations (other than those Obligations that are then accruing
default interest pursuant to Section 2.8(b) above) hereunder at a fluctuating
interest rate per annum at all times equal to the rate that would otherwise be
applicable thereto plus 2% to the fullest extent permitted by applicable law.
     (d) Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraphs (b) and (c) of this
Section shall be payable from time to time on demand.
     2.9 Computation of Interest and Fees.
     (a) Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to Base Rate Loans the rate of interest on which is calculated on the basis of
Bank of America’s “prime rate”, the interest thereon shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of each determination of a Eurodollar Rate. Any change
in the interest rate on a Revolving Loan resulting from a change in the Base
Rate or Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change in interest
rate.

26



--------------------------------------------------------------------------------



 



     (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.
     2.10 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
     (a) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
     (b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Revolving Loans during such Interest Period, the Administrative Agent
shall give telecopy or telephonic notice thereof to the Borrower and the Lenders
as soon as practicable thereafter. If such notice is given (x) any Eurodollar
Loans requested to be made on the first day of such Interest Period shall be
made as Base Rate Loans, (y) any Revolving Loans that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans shall be
converted, on the last day of the then-current Interest Period, to Base Rate
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Revolving Loans to Eurodollar Loans.
     2.11 Pro Rata Treatment and Payments.
     (a) Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any commitment fee and any reduction of the
Revolving Commitments of the Lenders shall be made pro rata according to the
Revolving Percentages of the Lenders.
     (b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans made to it shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Lenders.
     (c) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon, on
the due date thereof to the Administrative Agent, for the account of the
Lenders, at the Funding Office, in Dollars and in immediately available funds.
The Administrative Agent shall distribute such payments to the Lenders promptly
upon receipt in like funds as received. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a

27



--------------------------------------------------------------------------------



 



Eurodollar Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.
     (d) Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Rate and (ii) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to Base Rate Loans, on demand, from the Borrower.
     (e) Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average rate of the Federal Funds Rate. Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.
     (f) The obligations of the Lenders hereunder to make Loans, to fund
participations in Swing Line Loans and to make payments pursuant to Section 9.5
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 9.5 on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 9.5(c).

28



--------------------------------------------------------------------------------



 



     (g) The Loans made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a promissory note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each such promissory note shall
(i) in the case of Revolving Loans, be in the form of Exhibit H (a “Revolving
Note”) and (ii) in the case of Swing Line Loans, be in the form of Exhibit I (a
“Swing Line Note”). Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.
     2.12 Requirements of Law.
     (a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:
     (i) shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.13 and changes in the rate of tax on the overall net
income of such Lender);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
     (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

29



--------------------------------------------------------------------------------



 



     (b) If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.
     (c) A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, no Borrower shall be
required to compensate a Lender pursuant to this Section for any amounts
incurred more than nine months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such nine-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this
Section 2.12 shall survive until the date that is one year after the termination
of this Agreement and the payment of the Revolving Loans and all other amounts
payable hereunder.
     2.13 Taxes.
     (a) All payments made by the Borrower under this Agreement shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with

30



--------------------------------------------------------------------------------



 



respect to any Non-Excluded Taxes (i) that are attributable to such Lender’s
failure to comply with the requirements of paragraph (d) or (e) of this Section
or (ii) that are United States withholding taxes imposed on amounts payable to
such Lender at the time such Lender becomes a party to this Agreement, except to
the extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph.
     (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.
     (d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit C and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.
     (e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed

31



--------------------------------------------------------------------------------



 



documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.
     (f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund or credit of any Non-Excluded Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section 2.13,
it shall pay over such refund or credit to the Borrower (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 2.13 with respect to the Non-Excluded Taxes or Other Taxes giving
rise to such refund or credit), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such refund
or credit); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund or credit
to such Governmental Authority. This paragraph shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
     (g) The agreements in this Section 2.13 shall survive until the date that
is one year after the termination of this Agreement and the payment of the
Revolving Loans and all other amounts payable hereunder.
     2.14 Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Revolving Loans provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender after consultation with Novellus) that would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurocurrency market. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error. The
Borrower shall also pay any customary administrative fees charged by such

32



--------------------------------------------------------------------------------



 



Lender in connection with the foregoing. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder until such time as any applicable statute of limitations has
expired.
     2.15 Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.12 or 2.13(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Revolving Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.12 or 2.13(a).
     2.16 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.12 or 2.13(a) or (b) defaults in its obligation to make Loans
hereunder, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.15 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.12 or 2.13(a), (iv) the replacement financial
institution shall purchase, at par, all Revolving Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the Borrower
shall be liable to such replaced Lender under Section 2.14 if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 9.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.12 or 2.13(a), as the case may be, and (ix) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.
     2.17 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.17 to make loans (each such loan, a “Swing
Line Loan”) to the Borrower from time to time on any Business Day during the
Revolving Commitment Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimait; provided, however, that
after giving effect to any Swing Line Loan, (i) the aggregate principal amount
of Revolving Loans and Swing Loans outstanding shall not exceed the Total
Revolving Commitments at such time, and (ii) the aggregate principal amount of
Revolving Loans outstanding of any Lender at such time, plus such Lender’s
Revolving Percentage of the outstanding amount of all Swing Line Loans at such
time shall not exceed such Lender’s Revolving Commitment, and provided further

33



--------------------------------------------------------------------------------



 



that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.17, prepay under Section 2.5, and reborrow under this Section 2.17.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Revolving Percentage times the amount of such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.17(a), or (B) that one or more of the applicable conditions specified
in Section 4 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower either by (i) crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Swing Line Lender by the
Borrower.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Revolving Percentage of the amount
of Swing Line Loans then outstanding. Such request shall be made in writing
(which written request shall be deemed to be a Swing Line Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.2, without
regard to the minimum and multiples specified therein for the principal amount
of Base Rate Loans, but subject to the unutilized portion of the Total Revolving
Commitments and the conditions set forth in Section 4.2. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Swing Line Loan Notice
promptly after delivering such notice to the Administrative Agent. Each

34



--------------------------------------------------------------------------------



 



Lender shall make an amount equal to its Revolving Percentage of the amount
specified in such Swing Line Loan Notice available to the Administrative Agent
in immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Swing Line Loan Notice, whereupon, subject to Section 2.17(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
borrowing of Revolving Loans in accordance with Section 2.17(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2. 17(c)(i) shall be deemed payment in respect of such participation.
     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.17(c) by the time
specified in Section 2.17(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant borrowing under the Revolving Commitments or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
     (iv) Each Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.1(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.17(c) is
subject to the conditions set forth in Section 4.2. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

35



--------------------------------------------------------------------------------



 



     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Revolving Percentage thereof in the same funds as
those received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 9.5
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Revolving
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.17 to refinance such Lender’s Revolving Percentage of any Swing
Line Loan, interest in respect of such Revolving Percentage shall be solely for
the account of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     (g) Repayment of Swing Line Loans. The Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date within one (1) Business Day of
demand therefor by the Swing Line Lender and (ii) the Revolving Termination
Date.
2.18 Sharing of Payments by Lenders.
     If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or

36



--------------------------------------------------------------------------------



 



subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in Swing Line Loans to any assignee or participant,
other than to a Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
     2.19 Cash Collateral.
     The Borrower shall have the option to pledge and deposit with or deliver to
the Administrative Agent, as collateral for the Obligations, cash (“Cash
Collateral”) in an amount equal to the Total Revolving Commitments then in
effect pursuant to documentation in form and substance satisfactory to the
Administrative Agent. The Cash Collateral may be held by BAS, as securities
intermediary pursuant to a control agreement with the Administrative Agent in
form and substance satisfactory to the Administrative Agent and invested in
those securities identified in Section 2.1 of the Borrower’s Investment Policy
described on Schedule 6.5(a) (but in no event shall such securities consist of
“margin stock” within the meaning of Regulation U). If the Borrower makes the
election to provide Cash Collateral, the Borrower agrees it shall do, execute or
deliver all such acts, assurances and other instruments as the Administrative
Agent shall reasonably request in order to perfect and maintain a valid and
effective security interest in the Cash Collateral. If the Borrower provides
Cash Collateral to the Administrative Agent in accordance with the terms above,
the parties hereto agree that the Loan Parties shall be permitted to exceed the
respective baskets contained in each of Sections 6.4(q), 6.5(h), 6.5(j), 6.5(m),
6.6(a), 6.6(b), 6.7 and 6.8(d).
     SECTION 3 REPRESENTATIONS AND WARRANTIES
     To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Revolving Loans, the Loan Parties hereby represent and
warrant to the Administrative Agent and each Lender that:
     3.1 Financial Condition. The audited consolidated balance sheets of
Novellus and its consolidated Subsidiaries as at December 31, 2003, December 31,
2004 and December 31, 2005, and the related consolidated statements of income
and of cash flows for the fiscal years ended on such dates, reported on by and
accompanied by an unqualified report from Ernst & Young LLP, present fairly the
consolidated financial condition of Novellus and its consolidated

37



--------------------------------------------------------------------------------



 



Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheet of Novellus and its consolidated
Subsidiaries as at September 30, 2006, and the related unaudited consolidated
statements of income and cash flows for the three-month period ended on such
date, present fairly the consolidated financial condition of Novellus and its
consolidated Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the three-month period then ended
(subject to normal year-end audit adjustments). All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein). No Group Member has any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent disclosure filings made
by Novellus with the SEC. During the period from December 31, 2005 to and
including the date hereof there has been no Disposition by any Group Member of
any material part of its business or property for which reasonable consideration
has not been received.
     3.2 No Change. Since December 31, 2005, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.
     3.3 Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, except, in the case of any Non-Guarantor
Subsidiary, to the extent the failure to do so could not reasonably be expected
to have a Material Adverse Effect, (b) has the power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, (c) is
duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except to the extent that the failure to so qualify could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     3.4 Power; Authorization; Enforceable Obligations. The Borrower has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and to obtain extensions of credit hereunder.
The Borrower has taken all necessary organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and to authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except consents, authorizations, filings and notices which
have been obtained or made and are in full force and effect. Each Loan Document
has been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a

38



--------------------------------------------------------------------------------



 



legal, valid and binding obligation of each Loan Party that is party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
     3.5 No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents by each Loan Party party thereto, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any material Contractual Obligation of any Loan Party and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
material Contractual Obligation. No Requirement of Law or Contractual Obligation
applicable to Novellus or any of its Subsidiaries could reasonably be expected
to have a Material Adverse Effect.
     3.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of
Novellus, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.
     3.7 No Default. No Group Member is in default under or with respect to any
of its Contractual Obligations in any respect that could reasonably be expected
to have a Material Adverse Effect. No Default or Event of Default has occurred
and is continuing.
     3.8 Ownership of Property. Each Group Member has title in fee simple to, or
a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property.
     3.9 Intellectual Property. Except as disclosed from time to time in any
filing made by Novellus with the SEC, each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted. No material claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property, nor does the Borrower
know of any valid basis for any such claim.
     3.10 Taxes. Each Group Member has filed or caused to be filed all Federal,
state and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (except to
the extent the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); no tax Lien has been filed, and, to the knowledge of each Loan Party,
no claim is being asserted, with respect to any such tax, fee or other charge.

39



--------------------------------------------------------------------------------



 



     3.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-l, as
applicable, referred to in Regulation U.
     3.12 ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred with respect
to which any Group Member has a material liability under ERISA, and no Lien in
favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither Novellus nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither Novellus nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if Novellus or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent.
     3.13 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
     3.14 Subsidiaries. As of the Closing Date, Schedule 3.14 sets forth the
name and jurisdiction of incorporation of each Subsidiary.
     3.15 Use of Proceeds. The proceeds of the Loans shall be used to finance
working capital and for other general corporate purposes, including to finance
share repurchases.
     3.16 Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
     (a) the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental

40



--------------------------------------------------------------------------------



 



Concern in amounts or concentrations or under circumstances that constitute or
constituted a violation of, or could give rise to liability under, any
Environmental Law;
     (b) no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
compliance with Environmental Laws with regard to any of the Properties or the
business operated by any Group Member (the “Business”), nor does any Loan Party
have knowledge that any such notice will be received or is being threatened;
     (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that is reasonably likely to give rise to liability under, any Environmental
Law, nor have any Materials of Environmental Concern been generated, treated,
stored or disposed of at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;
     (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of any Loan Party, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
     (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;
     (f) the Properties and all operations at the Properties are in compliance,
and have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
     (g) no Group Member has assumed any liability of any other Person under
Environmental Laws.
     3.17 Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of Novellus to be reasonable at the time

41



--------------------------------------------------------------------------------



 



made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.
     3.18 Solvency. The Loan Parties are, and after giving effect to and the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent on a consolidated basis.
     SECTION 4. CONDITIONS PRECEDENT
     4.1 Conditions to Initial Extension of Credit. The obligation of each
Lender to make its initial Loan hereunder is subject to the satisfaction of the
following conditions precedent:
     (a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by the Administrative Agent, each Loan Party
and each Person listed on Schedule 1.1 (a).
     (b) Financial Statements. To the extent not otherwise publicly available,
the Lenders shall have received (i) audited consolidated financial statements of
Novellus for the 2003, 2004 and 2005 fiscal years and (ii) unaudited interim
consolidated financial statements of Novellus for the fiscal quarter ended
September 30, 2006, and such financial statements shall not, in the reasonable
judgment of the Lenders, reflect any material adverse change in the consolidated
financial condition of Novellus, as reflected in the financial statements or
projections provided to the Lenders prior to the Closing Date.
     (c) Approvals. All material governmental and third party approvals
necessary in connection with the continuing operations of the Group Members and
the transactions contemplated hereby shall have been obtained and be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority that would
restrain, prevent or otherwise impose materially adverse conditions on the
financing contemplated hereby.
     (d) Fees. The Lenders and the Administrative Agent shall have received
confirmation of wire transfers with respect to payment of all fees required to
be paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Closing Date.
     (e) Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit A, with appropriate insertions and

42



--------------------------------------------------------------------------------



 



attachments, including the certificate of incorporation of such Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and an incumbency certificate including specimen signatures, and
(ii) a good standing certificate for each Loan Party from its jurisdiction of
organization.
     (f) Legal Opinions. The Administrative Agent shall have received the
executed legal opinion of Morrison & Foerster LLP, counsel to Novellus. Such
legal opinion shall cover such matters incident to the transactions contemplated
by this Agreement as the Administrative Agent may reasonably require.
     (g) Existing Credit Agreement. Receipt by the Administrative Agent of
evidence that the Existing Credit Agreement has been terminated with the initial
funding of the Loans.
     4.2 Conditions to Each Extension of Credit. The agreement of each Lender to
make any Loan requested to be made by it on any date (including its initial
Revolving Loan, but excluding, for avoidance of doubt, any continuation or
conversion pursuant to Section 2.6) is subject to the satisfaction of the
following conditions precedent:
     (a) Representations and Warranties. Each of the representations and
warranties made by the Borrower and each other Loan Party in or pursuant to the
Loan Documents (other than the representations and warranties contained in
Section 3.2) shall be true and correct in all material respects on and as of
such date as if made on and as of such date, except to the extent any such
representation and warranty specifically relates to any earlier date, in which
case such representation and warranty shall have been true and correct on and as
of such earlier date.
     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such borrowing that the conditions
contained in this Section 4.2 have been satisfied.
     SECTION 5. AFFIRMATIVE COVENANTS
     The Loan Parties hereby agree that, so long as the Revolving Commitments
remain in effect or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, the Loan Parties shall and shall cause each of
their Subsidiaries to:
     5.1 Financial Statements. Furnish to the Administrative Agent and each
Lender:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of Novellus, (i) a copy of the audited consolidated balance
sheet of Novellus and its consolidated Subsidiaries as at the end of such year
and the related audited consolidated statements of income and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like

43



--------------------------------------------------------------------------------



 



qualification or exception, or qualification arising out of the scope of the
audit, by Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing and (ii) to the extent filed with the SEC, a copy
of the attestation report filed with the SEC of Ernst & Young LLP or other
independent certified public accountants of nationally recognized standing as to
the Borrower’s internal controls pursuant to Section 404 of Sarbanes-Oxley; and
     (b) as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of
Novellus, the unaudited consolidated balance sheet of Novellus and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).
     All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods. For avoidance of doubt, the delivery
of financial statements pursuant to this Section 5.1 shall not constitute a
“bring-down” of any representation and warranty contained in this Agreement.
     5.2 Certificates; Other Information. Furnish to the Administrative Agent
and each Lender (or, in the case of clause (d), to the relevant Lender):
     (a) concurrently with the delivery of the financial statements referred to
in Section 5.1 (a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Event of
Default, except as specified in such certificate;
     (b) concurrently with the delivery of any financial statements pursuant to
Section 5.1, a duly completed Compliance Certificate signed by a Responsible
Officer of the Borrower, which will include a statement that, to the best of
such Responsible Officer’s knowledge, the Borrower during such period has
observed or performed all of its covenants and other agreements, and satisfied
every condition contained in this Agreement and the other Loan Documents to
which it is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate;
     (c) within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and annual, regular, periodic
and special reports and registration statements that the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934; and

44



--------------------------------------------------------------------------------



 



     (d) promptly, such additional financial and other information as any Lender
may from time to time reasonably request.
     Notwithstanding the provisions of Section 9.2, documents required to be
delivered pursuant to Section 5.1 or Section 5.2 (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed in Section 9.2 or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 5.2 to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
BAS will make available to the Lenders materials and/or information provided by
or on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”). The Borrower hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, BAS and the Lenders to treat such Borrower Materials as not containing
any material non-public information with respect to the Borrower or its
securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.14); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent and BAS shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

45



--------------------------------------------------------------------------------



 



     5.3 Intentionally Omitted.
     5.4 Maintenance of Existence; Compliance. (a)(i) Except to the extent
otherwise permitted under this Agreement, preserve, renew and keep in full force
and effect its organizational existence and (ii) take all reasonable action to
maintain all rights, privileges and franchises necessary in the normal conduct
of its business, except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     5.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business, except to the
extent Novellus or its Subsidiaries maintains reasonable self-insurance with
respect to such risks.
     5.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) upon
reasonable prior notice, permit representatives of any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and with their independent certified public accountants; provided that
so long as no Event of Default has occurred and is continuing, Novellus and its
Subsidiaries shall only be responsible for the expenses of one such visit and
inspection per calendar year by the Administrative Agent.
     5.7 Notices. Promptly give notice to the Administrative Agent and each
Lender of:
     (a) the occurrence of any Default or Event of Default;
     (b) as soon as possible (and in any event within 10 Business Days after
Novellus knows or has to reason to know of), any (i) default or event of default
under any Contractual Obligation of any Group Member or (ii) litigation,
investigation or proceeding that may exist at any time between any Group Member
and any Governmental Authority, that in either case, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect;
     (c) as soon as possible (and in any event within 10 Business Days after
Novellus knows or has to reason to know of), any litigation or proceeding
affecting any Group Member which (i) relates to any Loan Document or (ii) if
adversely determined, could reasonably be expected to have a Material Adverse
Effect;

46



--------------------------------------------------------------------------------



 



     (d) the following events, as soon as possible and in any event within
30 days after Novellus knows or has reason to know thereof: (i) the occurrence
of any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or Novellus or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and
     (e) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect.
     Each notice pursuant to this Section 5.7 shall be accompanied by a
statement of a Responsible Officer setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.
     5.8 Additional Subsidiaries. Within thirty (30) days after the acquisition
or formation of any Domestic Subsidiary that is a Material Subsidiary, cause
such Person to (i) become a Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement, and (ii) deliver to the Administrative
Agent documents of the types referred to in Sections 4.1(e) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.
     SECTION 6. NEGATIVE COVENANTS
     The Borrower hereby agrees that, so long as the Revolving Commitments
remain in effect or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, the Loan Parties shall not, and shall not permit
any of their Subsidiaries to, directly or indirectly:
     6.1 Financial Covenants.
     (a) Permit the Quick Ratio as at the last day of any fiscal quarter of
Novellus to be less than 1.25 to 1.00.
     (b) Permit the Consolidated Leverage Ratio as at the last day of any period
of four consecutive fiscal quarters of the Borrower to exceed 3.25 to 1.00.
     6.2 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether hi one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person; provided that, notwithstanding
the foregoing provisions of this Section 6.2 but subject to the terms of
Section 5.8, (a) the Borrower may merge or consolidate with any Person provided
that the

47



--------------------------------------------------------------------------------



 



Borrower shall be the continuing or surviving corporation, (b) any Loan Party
other than the Borrower may merge or consolidate with any other Loan Party other
than the Borrower, (c) any Subsidiary may be merged or consolidated with or into
any Loan Party provided that such Loan Party shall be the continuing or
surviving corporation, (d) any Foreign Subsidiary may be merged or consolidated
with or into any other Foreign Subsidiary and (e) any Subsidiary may dissolve or
liquidate itself; provided that with respect to any Domestic Subsidiary such
Domestic Subsidiary transfers all of its assets to a Loan Party prior to such
dissolution or liquidation. Nothing in this Section 6.2 shall prohibit the
Borrower or any Subsidiary from entering into any Disposition permitted by
Section 6.7.
     6.3 Lines of Business. Enter into any business, either directly or through
any Subsidiary, except for those businesses in which Novellus and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto.
     6.4 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, other than the following:
     (a) Liens existing on the date hereof and listed on Schedule 6.4 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed (other than as a result of improvements thereto), (ii) the amount
secured or benefited thereby is not increased unless permitted by Section 6.6(a)
and (iii) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 6.6(a);
     (b) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (c) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;
     (d) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other similar
legislation, other than any Lien imposed by ERISA;
     (e) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (f) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, do not materially interfere
with the ordinary conduct of the business of the applicable Person;

48



--------------------------------------------------------------------------------



 



     (g) Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 7(h);
     (h) Liens securing Indebtedness permitted under Section 6.6(a);
     (i) leases or subleases granted to others not interfering in any material
respect with the business of any Loan Party or any of its Subsidiaries;
     (j) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
     (k) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.5;
     (1) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
     (m) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
     (n) Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;
     (o) Liens created or deemed to exist in connection with any Qualified
Receivables Transaction, but only to the extent that any such Lien relates to
Receivables Program Assets;
     (p) Liens of the Administrative Agent on the Cash Collateral; and
     (q) other Liens securing Indebtedness or other obligations permitted
hereunder in an aggregate outstanding amount not exceeding $100,000,000 at any
time; provided, however, if the Borrower provides Cash Collateral to secure the
Obligations in accordance with Section 2.19, the Borrower and its Subsidiaries
may provide Liens securing Indebtedness or other obligations permitted hereunder
in excess of the $100,000,000 limitation provided above.
     6.5 Investments. Make any Investments, except:
     (a) Investments held by the Borrower or such Subsidiary in the form of cash
or Cash Equivalents;
     (b) Investments existing as of the Closing Date and set forth in
Schedule 6.5(a) and any extension or renewal thereof; provided that the amount
of any such Investment is not increased at the time of such extension or
renewal;

49



--------------------------------------------------------------------------------



 



     (c) Investments specified in the Borrower’s investment policy, a copy of
which is set forth on Schedule 6.5(b);
     (d) Investments in any Person that is a Loan Party prior to giving effect
to such Investment;
     (e) Investments by any Subsidiary of the Borrower that is not a Loan Party
in any other Subsidiary of the Borrower that is not a Loan Party;
     (f) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (g) Guarantee Obligations permitted by Section 6.6;
     (h) Permitted Acquisitions;
     (i) Investments acquired in connection with any Disposition not prohibited
by Section 6.7;
     (j) Investments in Subsidiaries, including Investments made in connection
with the formation of Subsidiaries (provided that the aggregate amount of such
Investments in any year shall not exceed an amount equal to 10% of Consolidated
Total Assets as at the end of the preceding fiscal year of the Borrower plus the
unused amount available for such Investments pursuant to this subsection (j) for
the immediately preceding fiscal year (excluding any carry forward available
from any prior fiscal year)); provided, however, if the Borrower provides Cash
Collateral to secure the Obligations in accordance with Section 2.19, the
Borrower and its Subsidiaries may make Investments in Subsidiaries, including
Investments made in connection with the formation of Subsidiaries, in excess of
the limitation on any such Investments provided above in this clause (j).
     (k) Investments made in the ordinary course of business pursuant to
transactions under which the Borrower or any Subsidiary acquires, or acquires
the right to use, intellectual property in exchange for a loan made to the
seller, licensor or transferor of such intellectual property;
     (1) advances or loans by the Borrower or any Subsidiary to employees in the
ordinary course of business; and
     (m) Other Investments, the aggregate amount of which shall not exceed
$25,000,000 in the aggregate at any time outstanding; provided, however, if the
Borrower provides Cash Collateral to secure the Obligations in accordance with
Section 2.19, the Borrower and its Subsidiaries may make other Investments in
excess of the limitation provided above in this clause (m).

50



--------------------------------------------------------------------------------



 



     6.6 Indebtedness.
     (a) Permit the Priority Debt Amount on any date to exceed the sum of (i)
$150,000,000 plus (ii) the outstanding principal amount of Indebtedness
identified on Schedule 6.6; provided, however, if the Borrower provides Cash
Collateral to secure the Obligations in accordance with Section 2.19, the
Borrower and its Subsidiaries may permit the Priority Debt Amount to exceed the
limitation provided above in this Section 6.6(a).
     (b) Permit the aggregate principal amount of unsecured intercompany
Indebtedness owing from the Non-Guarantor Subsidiaries to the Loan Parties to
exceed an amount equal to (i) $400,000,000 at any time on or before
September 30, 2008, (ii) $350,000,000 at any time from October 1, 2008 to and
including December 31, 2008 and (iii) in any year commencing after December 31,
2008, 10% of Consolidated Total Assets as at the end of the preceding fiscal
year of the Borrower plus commencing with the fiscal year ending December 31,
2009 the unused amount available for such Indebtedness pursuant to this
subsection (b) for the immediately preceding fiscal year (excluding any carry
forward available from any prior fiscal year); provided, however, if the
Borrower provides Cash Collateral to secure the Obligations in accordance with
Section 2.19, the unsecured intercompany Indebtedness owing from the
Non-Guarantor Subsidiaries to the Loan Parties may exceed the limitation
provided above in this Section 6.6(b).
     6.7 Dispositions. Make any Disposition unless (i) the consideration paid in
connection therewith shall be paid contemporaneous with consummation of the
transaction and shall be in an amount not less than the fair market value of the
property disposed of, (ii) such transaction does not involve a sale or other
disposition of receivables other than receivables owned by or attributable to
other property concurrently being disposed of in a transaction otherwise
permitted under this Section 6.7, and (iii) the aggregate net book value of all
of the assets sold or otherwise disposed of by the Borrower and its Subsidiaries
in all such transactions occurring during any fiscal year shall not exceed an
amount equal to 10% of Consolidated Total Assets as at the end of the prior
fiscal year of the Borrower plus the unused amount available for Dispositions
pursuant to this clause (iii) from the immediately preceding fiscal year
(excluding any carry forward available from any prior fiscal year); provided,
however, if the Borrower provides Cash Collateral to secure the Obligations in
accordance with Section 2.19, there shall be no limit on the amount of
Dispositions made by the Borrower and its Subsidiaries.
     6.8 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
(a) (i) each Subsidiary may make Restricted Payments to the Borrower or any
Guarantor, (ii) each Foreign Subsidiary may make Restricted Payments to its
direct parent company and (iii) each Domestic Subsidiary may make Restricted
Payments to its direct parent company if such direct parent company is either
the Borrower or a Domestic Subsidiary; provided, however that if such direct
parent company is not a Loan Party, such direct parent company shall immediately
distribute the proceeds of such Restricted Payment to a Loan Party;

51



--------------------------------------------------------------------------------



 



     (b) each Foreign Subsidiary may make Restricted Payments to Novellus
Singapore and/or Novellus Systems B.V.;
     (c) the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the Capital Stock of such Person;
     (d) the Borrower may purchase, redeem, or acquire shares of its Capital
Stock; provided that (i) no Default exists prior to and immediately after giving
effect to such purchase, redemption or acquisition of such Capital Stock, and
(ii) if the Consolidated Leverage Ratio (calculated on a pro forma basis
immediately after giving effect to any such purchase, redemption or acquisition
of such Capital Stock) is greater than 2.5 to 1.0, the aggregate amount of such
purchases, redemptions and acquisitions of such Capital Stock made during the
term of this Agreement shall not exceed $1,000,000,000, it being understood and
agreed that if the Consolidated Leverage Ratio (calculated on a pro forma basis
immediately after giving effect to any such purchase, redemption or acquisition
of such Capital Stock) is less than or equal to 2.5 to 1.0 there shall be no
limit on the amount of purchases, redemptions and acquisitions of such Capital
Stock; provided, however, if the Borrower provides Cash Collateral to secure the
Obligations in accordance with Section 2.19, there shall be no limit on the
amount of purchases, redemptions and acquisitions of Capital Stock by the
Borrower;
     (e) the Borrower may repurchase fractional shares of its Capital Stock in
connection with a reverse stock split or make cash payments in Lieu of
fractional shares of its Capital Stock in connection with the conversion of
securities exerciseable for or convertible into Capital Stock; provided, that no
Default exists immediately prior to or immediately after giving effect to any
such repurchase or payment; and
     (f) the Borrower may make Restricted Payments in any fiscal year in an
aggregate amount not to exceed $100,000,000 during such fiscal year provided
that no Default exists prior to and immediately after giving effect to any such
Restricted Payment.
     6.9 Transactions with Affiliates and Insiders. Enter into or permit to
exist any transaction or series of transactions with any officer, director or
Affiliate of such Person other than (a) advances of working capital to any Loan
Party, (b) transfers of cash and assets to any Loan Party, (c) indemnification
of directors and officers in the ordinary course of business, (d) intercompany
transactions expressly permitted by Section 6.2, Section 6.5, Section 6.6,
Section 6.7 or Section 6.8, (e) normal and reasonable compensation and
reimbursement and advance of expenses of officers and directors in the ordinary
course of business, (f) any License and Manufacturing Transaction and (g) except
as otherwise specifically limited in this Agreement, other transactions which
are entered into in the ordinary course of such Person’s business on terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arms-length transaction with a Person other than an officer,
director or Affiliate.
     SECTION 7. EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:

52



--------------------------------------------------------------------------------



 



     (a) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or
     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
     (c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.4(a), Section 5.7(a) or
Section 6 of this Agreement; or
     (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to
Novellus from the Administrative Agent or the Required Lenders; or
     (e) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $25,000,000; or
     (f) (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Group Member

53



--------------------------------------------------------------------------------



 



shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against any Group Member any case, proceeding or other action
of a nature referred to in clause (i) above that (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against any Group Member any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Group Member shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
     (g) (i) any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Group Member or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any
Group Member or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could, in
the reasonable judgment of the Required Lenders, reasonably be expected to have
a Material Adverse Effect; or
     (h) one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (to the extent not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $125,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or
     (i) a Change of Control shall have occurred;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
(B) if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the

54



--------------------------------------------------------------------------------



 



Borrower declare the Revolving Commitments to be terminated forthwith, whereupon
the Revolving Commitments shall immediately terminate; and (ii) with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable, and
(C) the Administrative Agent may exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan
Documents. Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.
     SECTION 8. THE ADMINISTRATIVE AGENT
     8.1 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.
     8.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Loan Party or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     8.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel,

55



--------------------------------------------------------------------------------



 



may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 7 and 9.1) or (ii) in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower or a Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     8.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
     8.5 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and

56



--------------------------------------------------------------------------------



 



powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
     8.6 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swing Line Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swing Line Lender and (b) the
retiring Swing Line Lender shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.
     8.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on

57



--------------------------------------------------------------------------------



 



such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
     8.8 No Other Duties; Etc. Anything herein to the contrary notwithstanding,
none of the bookrunners, arrangers, syndication agents, documentation agents or
co-agents shall have any powers, duties or responsibilities under this Agreement
or any of the other Loan Documents, except in its capacity, as applicable, as
the Administrative Agent or a Lender hereunder.
     8.9 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.9 and 9.5) allowed hi such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 9.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
     8.10 Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder. Upon request by the Administrative
Agent at any time, the Required Lenders will

58



--------------------------------------------------------------------------------



 



confirm in writing the Administrative Agent’s authority to any Guarantor from
its obligations under the Guaranty, pursuant to this Section 8.10.
     SECTION 9. MISCELLANEOUS
     9.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, further, that
     (a) no such amendment, waiver or consent shall:
     (i) extend or increase the Revolving Commitment of a Lender (or reinstate
any Revolving Commitment terminated pursuant to Section 7) without the written
consent of such Lender whose Revolving Commitment is being extended or increased
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 4.2 or of any Default or a mandatory reduction in Revolving
Commitments is not considered an extension or increase in Revolving Commitments
of any Lender);
     (ii) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal (excluding mandatory prepayments), interest, fees
or other amounts due to the Lenders (or any of them) or any scheduled or
mandatory reduction of the Revolving Commitments hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment or whose Revolving Commitments are to be reduced;
     (iii) reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (i) of the final proviso to this Section 9.1)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender entitled to receive such payment of
principal, interest, fees or other amounts; provided, however, that only the
consent of the Required Lenders shall be necessary to revise Sections 2.8(b) and
(c) or to waive any obligations of the Borrower therein;
     (iv) change Section 2.18 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender directly
affected thereby;
     (v) change any provision of this Section 9.1 (a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby; or

59



--------------------------------------------------------------------------------



 



     (vi) release the Borrower or, except in connection with a merger or
consolidation permitted under Section 6.2 or a Disposition permitted under
Section 6.7, all or substantially all of the Guarantors without the written
consent of each Lender directly affected thereby;
     (b) unless also signed by the Swing Line Lender, no amendment, waiver or
consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and
     (c) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;
provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Revolving Commitment of such Lender may not be
increased or extended without the consent of such Lender and (iii) each Lender
is entitled to vote as such Lender sees fit on any bankruptcy reorganization
plan that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein.
     9.2 Notices.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 5.2 or subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
     (i) if to the Borrower or any other Loan Party, the Administrative Agent or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 9.2; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

60



--------------------------------------------------------------------------------



 



     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent
and the Swing Line Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by

61



--------------------------------------------------------------------------------



 



notice to the Borrower, the Administrative Agent and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
     (e) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of any Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
     9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
     9.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
     9.5 Payment of Expenses; Payments Set Aside.
     (a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), and shall pay all
reasonable fees and time charges for attorneys who may be employees of the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this

62



--------------------------------------------------------------------------------



 



Section, or (B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
     (b) Indemnification by the Loan Parties . The Loan Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all reasonable fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned or operated by
a Loan Party or any of its Subsidiaries, or any environmental liability related
in any way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Revolving Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11 (f).

63



--------------------------------------------------------------------------------



 



     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no Loan Party shall assert, and each Loan Party hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent that such damages are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in subsections (a) — (f) of this Section shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Revolving Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
     (g) Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any bankruptcy, insolvency
or similar law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
     9.6 Successors and Assigns; Participations and Assignments.
     (a) Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender

64



--------------------------------------------------------------------------------



 



may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Revolving Commitment and the Loans (including for purposes of this subsection
(b), participations in Swing Line Loans) at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and the Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Revolving Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that (A) concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met and (B) members of an
Assignee Group shall be considered one Lender for purposes of establishing the
Administrative Agent’s administrative fee pursuant to the Fee Letter;
     (ii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

65



--------------------------------------------------------------------------------



 



     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
     (C) the consent of the Swing Line Lender (such consent not to unreasonably
withheld or delayed) shall be required for any assignment.
     (iii) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500 provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
     (iv) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (v) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14 and 9.5 with respect to
facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts of the Loans owing to, each

66



--------------------------------------------------------------------------------



 



Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Commitment and/or the Loans (including such Lender’s
participations in Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 9.1 that
affects such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13 and 2.14 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.7 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.11 as though it were a Lender.
     (e) Limitation on Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 2.12 or 2.13 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.13 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.13(d) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

67



--------------------------------------------------------------------------------



 



     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions Act
     (h) Resignation as Swing Line Lender after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Revolving Commitment and Loans pursuant to subsection
(b) above, Bank of America may, upon thirty days’ notice to the Borrower, resign
as Swing Line Lender. In the event of any such resignation as Swing Line Lender,
the Borrower shall be entitled to appoint from among the Lenders a successor
Swing Line Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of Bank of America as
Swing Line Lender. If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.17(c). Upon the appointment of a successor Swing Line Lender, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Swing Line Lender.
     9.7 Set-off. If an Event of Default shall have occurred and be continuing,
each Lender and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
     9.8 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a

68



--------------------------------------------------------------------------------



 



manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with Novellus and the Administrative
Agent.
     9.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     9.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.
     9.11 GOVERNING LAW; JURISDICTION; ETC.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY

69



--------------------------------------------------------------------------------



 



OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.2. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     9.12 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives and to any
direct or indirect contractual counterparty (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Loan Party and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.
     For purposes of this Section, “Information” means all information received
from a Loan Party or any Subsidiary relating to the Loan Parties or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,

70



--------------------------------------------------------------------------------



 



provided that, in the case of information received from a Loan Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
Federal and state securities laws.
     9.13 WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     9.14 USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.
     9.15 California Judicial Reference. If any action or proceeding is filed in
a court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 11.04, the Borrower shall be solely responsible to pay all fees and
expenses of any referee appointed hi such action or proceeding.

71



--------------------------------------------------------------------------------



 



     9.16 No Advisory or Fiduciary Relationship. In connection with all aspects
of each transaction contemplated hereby, the Borrower acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) the credit facility
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Administrative Agent and BAS, on the other hand, and the Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and BAS each is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Borrower or any of
Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent nor BAS has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent or BAS has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and neither the Administrative Agent nor BAS has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent and BAS
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and neither the Administrative Agent nor BAS has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent and BAS have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent or BAS with respect to any breach or alleged breach of
agency or fiduciary duty.
     SECTION 10. GUARANTY
     10.1 The Guaranty. Each of the Guarantors hereby jointly and severally
guarantees to each Lender and the Administrative Agent as hereinafter provided,
as primary obligor and not as surety, the prompt payment of the Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

72



--------------------------------------------------------------------------------



 



     Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, the obligations of each Guarantor under this
Agreement and the other Loan Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under the bankruptcy, insolvency or similar law or any comparable
provisions of any applicable state law.
     10.2 Obligations Unconditional. The obligations of the Guarantors under
Section 10.1 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 10.2 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Section 10 until such time as
the Obligations have been paid in full and the Revolving Commitments have
expired or terminated. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:
     (a) at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
     (b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other agreement or instrument referred to in the Loan Documents
shall be done or omitted;
     (c) the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other agreement or instrument
referred to in the Loan Documents shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;
     (d) any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or
     (e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
     With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any

73



--------------------------------------------------------------------------------



 



requirement that the Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against any Person under any of the Loan Documents or any
other agreement or instrument referred to in the Loan Documents or against any
other Person under any other guarantee of, or security for, any of the
Obligations.
     10.3 Reinstatement. The obligations of the Guarantors under this Section 10
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Administrative Agent and each
Lender on demand for all reasonable costs and expenses (including, without
limitation, the fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
     10.4 Certain Additional Waivers. Each Guarantor agrees that such Guarantor
shall have no right of recourse to security for the Obligations, except through
the exercise of rights of subrogation pursuant to Section 10.2 and through the
exercise of rights of contribution pursuant to Section 10.6. Each Guarantor
waives any rights and defenses that are or may become available to such
Guarantor by reason of §§ 2787 to 2855, inclusive, and §§ 2899 and 3433 of the
California Civil Code.
     10.5 Remedies. The Guarantors agree that, to the fullest extent permitted
by law, as between the Guarantors, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, the Obligations may be declared to be
forthwith due and payable as provided in Section 7 (and shall be deemed to have
become automatically due and payable in the circumstances provided in said
Section 7) for purposes of Section 10.1 notwithstanding any stay, injunction or
other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 10.1. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.
     10.6 Rights of Contribution. The Guarantors agree among themselves that, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against the other Guarantors as permitted under applicable law. Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of such Guarantors under the Loan Documents and no Guarantor shall
exercise such rights of contribution until all Obligations have been paid in
full and the Commitments have terminated.
     10.7 Additional Guarantor Waivers and Agreements.

74



--------------------------------------------------------------------------------



 



     (a) Each Guarantor understands and acknowledges that if the Lenders
foreclose judicially or nonjudicially against any real property security for the
Obligations, that foreclosure could impair or destroy any ability that such
Guarantor may have to seek reimbursement, contribution or indemnification from
the Borrower or others based on any right such Guarantor may have of
subrogation, reimbursement, contribution, or indemnification for any amounts
paid by such Guarantor under this Guaranty. Each Guarantor further understands
and acknowledges that in the absence of this paragraph, such potential
impairment or destruction of such Guarantor’s rights, if any, may entitle such
Guarantor to assert a defense to this Guaranty based on Section 580d of the
California Code of Civil Procedure as interpreted in Union Bank v. Gradsky, 265
Cal. App. 2d 40 (1968). By executing this Guaranty, each Guarantor freely,
irrevocably, and unconditionally: (i) waives and relinquishes that defense and
agrees that such Guarantor will be fully liable under this Guaranty even though
the Lenders may foreclose, either by judicial foreclosure or by exercise of
power of sale, any deed of trust securing the Obligations; (ii) agrees that such
Guarantor will not assert that defense in any action or proceeding which the
Lenders may commence to enforce this Guaranty; (iii) acknowledges and agrees
that the rights and defenses waived by Holdings in this Guaranty include any
right or defense that Holdings may have or be entitled to assert based upon or
arising out of any one or more of §§ 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure or § 2848 of the California Civil Code; and
(iv) acknowledges and agrees that the Lenders are relying on this waiver in
creating the Obligations, and that this waiver is a material part of the
consideration which the Lenders are receiving for creating the Obligations.
     (b) Each Guarantor waives all rights and defenses that such Guarantor may
have because any of the Obligations is secured by real property. This means,
among other things: (i) the Lenders may collect from such Guarantor without
first foreclosing on any real or personal property collateral pledged by the
other Loan Parties; and (ii) if the Lenders foreclose on any real property
collateral pledged by the other Loan Parties: (A) the amount of the Obligations
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(B) the Lenders may collect from such Guarantor even if the Lenders, by
foreclosing on the real property collateral, have destroyed any right such
Guarantor may have to collect from the Borrower. This is an unconditional and
irrevocable waiver of any rights and defenses such Guarantor may have because
any of the Obligations is secured by real property. These rights and defenses
include, but are not limited to, any rights or defenses based upon § 580a, 580b,
580d, or 726 of the California Code of Civil Procedure.
     (c) Each Guarantor waives any right or defense it may have at law or
equity, including California Code of Civil Procedure § 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure.
     10.8 Guarantee of Payment; Continuing Guarantee.
The guarantee in this Section 10 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

75



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

              BORROWER:   NOVELLUS SYSTEMS, INC.,
a California corporation    
 
           
 
  By:   /s/ William H. Kurtz
 
   
 
      William H. Kurtz    
 
      Executive Vice President and Chief Financial Officer    
 
            GUARANTORS:   NOVELLUS SYSTEMS INTERNATIONAL, INC.,
a California corporation    
 
           
 
  By:   /s/ William H. Kurtz    
 
           
 
      William H. Kurtz    
 
      President    
 
                NOVELLUS SYSTEMS HOLDING COMPANY,
a Delaware Corporation    
 
           
 
  By:   /s/ William H. Kurtz    
 
           
 
      William H. Kurtz    
 
      President    
 
                SPEEDFAM-IPEC CORPORATION,
a Delaware corporation    
 
           
 
  By:   /s/ William H. Kurtz    
 
           
 
      William H. Kurtz
President    
 
                NOVELLUS SYSTEMS, INC.
CREDIT AGREEMENT    

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,
as Administrative Agent    
 
           
 
  By:   /s/ Brenda H. Little
 
   
 
      Name: Brenda H. Little
Title: Assistant Vice President    
 
                NOVELLUS SYSTEMS, INC.
CREDIT AGREEMENT    

 



--------------------------------------------------------------------------------



 



              LENDERS:   BANK OF AMERICA, N.A.,
as Swing Line Lender and a Lender    
 
           
 
  By:   /s/ Lee A. Merkle-Raymend
 
Name: Lee A. Merkle-Raymend
Title: Managing Director    
 
                NOVELLUS SYSTEMS, INC.
CREDIT AGREEMENT    

 



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender    
 
           
 
  By:   /s/ Yvonne Tilden    
 
           
 
      Name: Yvonne Tilden
Title: Vice President    
 
           
 
  By:   /s/ Anca Trifan    
 
           
 
      Name: Anca Trifan
Title: Director    
 
                NOVELLUS SYSTEMS, INC.
CREDIT AGREEMENT    

 



--------------------------------------------------------------------------------



 



              .   ABN AMRO BANK N.V.,
as a Lender    
 
           
 
  By:   /s/ Dianne D. Barkley    
 
     
 
   
 
      Name: Dianne D. Barkley
Title: Managing Director    
 
           
 
  By:   /s/ Tracy Dziedzic    
 
           
 
      Name: Tracy Dziedzic
Title: Managing Director    

 



--------------------------------------------------------------------------------



 



                  MIZUHO CORPORATE BANK LTD.,
as a Lender    
 
           
 
  By:   /s/ Bertram Tang
 
  ` 
 
      Name: Bertram Tang    
 
      Title: Senior Vice President & Team Leader    
 
                NOVELLUS SYSTEMS, INC.
CREDIT AGREEMENT    

 



--------------------------------------------------------------------------------



 



                  UNION BANK OF CALIFORNIA, N.A.,
as a Lender    
 
           
 
  By:   /s/ Allan B. Miner
 
  ` 
 
      Name: Allan B. Miner    
 
      Title: Vice President    
 
                NOVELLUS SYSTEMS, INC.
CREDIT AGREEMENT    

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS,
as a Lender    
 
           
 
  By:   /s/ Stuart Darby
 
   
 
      Name:  Stuart Darby    
 
      Title: Vice President    
 
           
 
  By :   /s/ Pierre- Nicholas Rogers    
 
           
 
      Name: Pierre- Nicholas Rogers
Title: Managing Director    

 



--------------------------------------------------------------------------------



 



                  HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender    
 
           
 
  By:   /s/ Jeffrey S. Hughes
 
Name: Jeffrey S. Hughes    
 
      Title: Vice President & Senior Relationship Manager    
 
                NOVELLUS SYSTEMS, INC.
CREDIT AGREEMENT    

 